 1   ROCKWELL, KELLY, DUARTE & URSTOEGER, LLP
     By: Markus R. Urstoeger
 2   State Bar No. 194380
     P.O. Box 0142
 3   Modesto, CA 95353
     Phone (209) 521-2552
 4   Fax: (209) 526-7898
 5   Attorneys for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   BARBARA MCLAUGHLIN,              )                  Case No.: 1:18-cv-00967-SKO
                                      )
12            Plaintiff,              )                  STIPULATION AND ORDER
                                      )                  TO EXTEND TIME
13       vs.                          )
                                      )                  (Doc. 9)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant               )
16

17           IT IS HEREBY STIPULATED by and between the parties, subject to the approval of the

18   Court, to an extension of 40 days, to February 4, 2019, for plaintiff to serve plaintiff’s

19   confidential letter brief.

20           The parties further stipulate that the Court’s Scheduling Order shall be modified

21   accordingly.

22   ///

23   ///

24   ///

25   ///




                                                      -1-
 1            Plaintiff’s attorney has a heavy trial workload and needs additional time to review the file

 2   and prepare the letter brief. Plaintiff’s attorney is requesting a 40 day extension as he will be

 3   attending a California Applicants Attorneys Association convention from January 23 to January

 4   28, 2019.

 5            Per Defendant’s counsel email on December 14, 2018, defendant has no objection to this

 6   request.

 7   Dated: December 17, 2018                       Respectfully submitted,
 8                                                  By: /s/ Markus R. Urstoeger
                                                    MARKUS R. URSTOEGER
 9                                                  Attorney for Plaintiff
10   Dated: December 17, 2018                       MCGREGOR W. SCOTT
                                                    United States Attorney
11                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
12                                                  Social Security Administration
13                                                  By: /s/ Donna W. Anderson
                                                    (As authorized via email)
14                                                  DONNA W. ANDERSON
                                                    Special Assistant United States Attorney
15                                                  Attorneys for Defendant
16
                                                   ORDER
17
              Based on the parties’ above-stipulation (Doc. 9), and for good cause under Fed. R. Civ. P.
18
     16(b)(4) shown, IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up to
19
     and including February 4, 2019, to file her Confidential Letter Brief.
20
              All other deadlines set forth in the Scheduling Order (Doc. 3) are modified accordingly.
21
     IT IS SO ORDERED.
22

23
     Dated:      December 19, 2018                                 /s/   Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
24

25




                                                      -2-
